PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stephen Wesley Schad, Jr.
Application No. 15/984,952
Filed: 21 May 2018
For: Personal Navigation System Haptic Device
Docket No. 5343.1000-001
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 25, 2022, requesting that the Applicant’s name be corrected.

The petition is GRANTED.

Office records have been updated to reflect the change of the Applicant.  A corrected filing receipt was mailed on March 2, 2022.

Receipt of the $210 petition fee (small entity rate) is acknowledged.

The application is being forwarded to the Office of Data Management for processing into a patent, using the issue fee paid April 21, 2022.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions